FILED
                            UNITED STATES DISTRICT COURT
                                                                                              APR 19 2010
                                                                                        Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                               Courts for the District of Columbia


Kevin Fennick,                                        )
                                                      )
       Plaintiff,                                     )

       v.
                                                      )
                                                      )       Civil Action No.:
                                                                                    10 0600
                                                      )
George W. Bush et aI.,                                )
                                                      )
       Defendants.                                    )


                                  MEMORANDUM OPINION

       Plaintiff Kevin Fennick has filed an application to proceed in forma pauperis and a pro se

complaint. The application will be granted and the complaint will be dismissed without

prejudice.

       A complaint filed by a pro se litigant is held to a lesser standard than is a formal pleading

drafted by a lawyer, see Haines v. Kerner, 404 U.S. 519, 520 (1972), but even a pro se complaint

must meet the minimum standards set by the Federal Rules of Civil Procedure, Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

that a complaint contain a short and plain statement of the grounds upon which the court's

jurisdiction depends, a short and plain statement showing that the pleader is entitled to relief, and

a demand for judgment for the relief the pleader seeks to obtain. Fed. R. Civ. P. 8(a). The

purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the claim

being asserted, sufficient to prepare a responsive answer and an adequate defense, and to

determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497,498

(D.D.C. 1977).
        The two-page complaint is entitled "Complaint to Civil Rights," identifies as defendants

George W. Bush, Boeing, the      u.s. House of Representatives, and Republicans, and is comprised
of the plaintiffs description and criticism of various alleged Bush administration policies

regarding subjects both foreign and domestic, including war, health care, poverty programs,

immigration, and the economy. The complaint does not contain any statement of the grounds

upon which the court's jurisdiction depends, does not contain a statement showing that the

plaintiff is entitled to relief, and makes no demand for relief. As drafted, it does not meet the

minimum standards of Rule 8. It also does not demonstrate that this court has subject matter

jurisdiction over this complaint. Accordingly the complaint will be dismissed without prejudice.


        A separate order accompanies this memo":;.~:n;5                   ~


Date:   (lp.:l    /2/ Jt> { Ll                         unilstates District Judge




                                                 -2-